It has been stipulated by the parties hereto that our opinion in State ex rel. Buchanan County, Resp. v. John P. Imel and National Surety Companys, Apps., shall control in the disposition of the instant cases, the only material difference between these two cases and the one heretofore determined being in the amounts involved and the parties appellant. In the latter case the National Surety Company joined in the appeal; in the former two John F. Imel is the sole appellant. The same rules of construction being alike applicable to all of these cases, the judgments of the trial court in the cases at bar are affirmed. All concur.